Citation Nr: 0026042	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-10 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for 
bilateral hearing loss, currently evaluated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
September 1977.  

On file is a September 1998 rating decision wherein it was 
proposed to reduce the evaluation for bilateral hearing loss 
from 10 percent to noncompensable.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO reduced the evaluation for bilateral 
hearing loss from 10 percent (effective from November 14, 
1990) to noncompensable, effective March 1, 1999.

The Board notes that the issue has been recharacterized from 
entitlement to an increased evaluation of bilateral hearing 
loss to include the issue of whether the RO's reduction of 
the 10 percent evaluation for bilateral hearing loss was 
proper.  

The veteran initially filed a claim for an increased rating 
for bilateral hearing loss in May 1998.  The RO reduced the 
evaluation for hearing loss during the pendency of this 
appeal.  In his appeal, the veteran indicated disagreement 
both with the reduction and with the evaluation that his 
hearing loss was given.  Therefore, the Board will consider 
the issues of entitlement to restoration of a 10 percent 
rating and entitlement to an increased evaluation for 
bilateral hearing loss together, as both issues concern the 
evaluation of his current hearing loss disability.  

The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
agency of original jurisdiction; however, the veteran 
submitted a statement with this evidence waiving regional 
office consideration of such evidence.  38 C.F.R. 
§ 20.1304(c) (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  On VA examination in January 1991, the veteran's hearing 
was manifested by Level V hearing in the right ear and Level 
IV hearing in the left ear.  

3.  The medical evidence of record, in view of the 
audiological studies with application of rating criteria, 
does not show that the veteran's bilateral hearing loss 
materially improved, nor that any improvement would be 
maintained under the ordinary conditions of life and work.

4.  The probative medical evidence demonstrates that the 
veteran's hearing loss was manifested by Level IV hearing in 
both ears during the July 1998 VA and March 1999 
examinations.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent disability 
evaluation for service-connected bilateral hearing loss have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.85, 4.86 Diagnostic Code 6101.  

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.85, 
4.87, Tables VI, VII, Diagnostic Code 6101 (effective prior 
to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables 
VI, VII, Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 
11, 1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In January 1991, a VA examination of the veteran's hearing 
was conducted.  On the authorized audiological evaluation, 
certified pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
---
50
60
60
50
LEFT
---
55
65
65
55

Pure tone average was 55 in the right ear and 60 in the left 
ear.  

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 80 percent in the left ear.  

In February 1991 the RO granted service connection for 
bilateral hearing loss, with the assignment of a 10 percent 
rating effective from November 29, 1990.  

On VA examination in June 1991, certified pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
50
65
60
45
LEFT
----
55
60
60
50

Pure tone threshold averages were 55 in the right ear and 56 
in the left ear.  

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.

In September 1991 the RO reduced the veteran's evaluation for 
hearing loss from 10 percent to noncompensable; however, the 
RO subsequently restored the evaluation in July 1992, 
effective back to November 14, 1990.  

The veteran submitted a claim for entitlement to an increased 
rating for his bilateral hearing loss in May 1998.  

On VA examination in July 1998, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
75
70
70
LEFT
54
60
70
75
70

Pure tone threshold average was 58 in both ears.  

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 92 percent in the left ear.

In October 1998 an audiometric evaluation was conducted at 
the A & B Hearing and Audiology Center.  The examiner noted 
that testing indicated a moderate to moderately severe 
sensorineural hearing loss in both ears.  On testing (which 
was charted graphically), pure tone thresholds, in decibels, 
were approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
75
---
70
LEFT
55
60
80
---
70

Pure tone average was described as 63 in the right ear and 65 
in the left ear.  

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.

In September 1998 the RO proposed to reduce the veteran's 
evaluation for hearing loss from 10 percent to 
noncompensable.  

In March 1999 a VA audio examination was conducted.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
55
55
LEFT
40
60
65
60
55

Pure tone threshold average was 58 in the right ear and 60 in 
the left ear.  

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 86 percent in the left ear.  It 
was concluded that the veteran had moderate to moderately 
severe sensorineural hearing loss in both ears.  

The examiner specifically compared the July 1998 VA 
examination and the October 1998 examination at A & B Hearing 
Aid Center.  He found that the examination protocols in these 
examination were different from each other.  He went on to 
note that there were specific VA guidelines as to how to 
conduct a hearing examination, such as requiring hearing 
levels to be obtained from at least at 500, 1000, 2000, 3000, 
and 4000 Hertz, and averages being taken from the sum of the 
1000, 2000, 3000, and 4000 Hertz frequencies.  

The examiner concluded that the criterion imposed by VA was 
not met by the A & B hearing examination.  The examiner went 
on to conclude that the test conducted in July 1998 more 
accurately reflected the veteran's hearing level for 
compensation purposes and was more closely related to his 
current hearing test results.  The examiner finally concluded 
that the test results from the current examination were 
valid, and were in fact re-tested using the Bekesy procedure 
which was under the control of the veteran himself in terms 
of intensity levels.  

A September 1999 letter on file from a friend of the veteran 
notes her familiarity with his hearing difficulties.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).

Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.

The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

The determination of whether restoration of a disability 
rating is warranted is to be based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence 
supports the reduction.  If so, the claim for restoration of 
the disability rating is denied; if the evidence supports 
restoration of the previous rating, or is in equal balance, 
the claim for restoration is allowed.  See Kitchens v. Brown, 
7 Vet. App. 320 (1995).  

The provisions of 38 C.F.R. § 3.105(e) provide that where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. 
§ 3.105(e) (1998).  




The beneficiary will be notified at his or her latest address 
of record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Id. 

Unless otherwise provided in paragraph (i) of this section, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has determined that once a disability rating has been 
in effect for five years, it is considered stabilized and a 
reduction in that rating can only be accomplished upon a 
showing of full compliance with the provisions of 38 C.F.R. 
§ 3.344.  

The duration of the rating is measured from the effective 
date assigned until the effective date of the actual 
reduction.  Brown v. Brown, 5 Vet. App. 413, 418 (1993); 
38 C.F.R. § 3.344(c).  

Section 3.344(a) requires that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  

This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  38 C.F.R. § 3.344 (a).  




Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Ratings on account of diseases which become comparatively 
symptom free (findings absent) after prolonged rest, e.g. 
residuals of phlebitis, arteriosclerotic heart disease, etc., 
will not be reduced on examinations reflecting the results of 
bed rest.  38 C.F.R. § 3.344(a).

Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations.  38 C.F.R. § 3.344(a).

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  When the new diagnosis reflects mental 
deficiency or personality disorder only, the possibility of 
only temporary remission of a super-imposed psychiatric 
disease will be borne in mind.  38 C.F.R. § 3.344(a).




If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference "Rating 
continued pending reexamination months from this date, 
§ 3.344."  The rating agency will determine on the basis of 
the facts in each individual case whether 18, 24 or 30 months 
will be allowed to elapse before the reexamination will be 
made.  38 C.F.R. § 3.344(b).

For the application of the rating schedule, accurate and 
fully descriptive medical examinations are required, with 
emphasis upon the limitation of activity imposed by the 
disabling condition.  Over a period of many years, a 
veteran's disability claim may require re-ratings in 
accordance with changes in laws, medical knowledge and his or 
her physical or mental condition.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  
38 C.F.R. § 4.1 (1999).

Different examiners, at different times, will not describe 
the same disability in the same language.  Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  






When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examination or in use of 
descriptive terms.  38 C.F.R. § 4.13 (1999).

The Court, in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.

Moreover, 38 C.F.R. §§ 4.2 and 4.10 (1999), have been held to 
provide that in any rating reduction case, not only must it 
be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown, supra.

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  



Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both pure tone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).  


When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

Restoration of a 10 percent evaluation 
for bilateral hearing loss, currently 
evaluated as 10 percent disabling.

With respect to entitlement to a restoration of the 10 
percent rating, the Board notes that the RO did not provide 
the veteran with all the relevant laws and regulations 
pertaining to obtaining reductions and restorations of 
disability ratings.  Nonetheless, the Board is of the opinion 
that this will not result in prejudice to the veteran because 
the issue of entitlement to restoration of the 10 percent 
rating will be granted in this case.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the RO complied with the procedural 
requirements set forth in 38 C.F.R. § 3.105(e).  The veteran 
was furnished with a rating decision which proposed the 
reduction in September 1998, and he was given 60 days to 
submit additional evidence.  

The evidence shows that the veteran's 10 percent disability 
evaluation was in effect from November 14, 1990 to February 
28, 1999.  The reduction to a noncompensable evaluation for 
bilateral hearing was effective March 1, 1999.  The 10 
percent rating was in effect for more than five years; 
therefore, section 3.344 applies.  

In this regard, the Board notes that all of the VA 
examinations were conducted using the same methods: 
calculating pure tone thresholds and their average, and 
calculating the speech discrimination percentage in each ear.  
Therefore, the VA examinations are full and complete and have 
been conducted with essentially the same thoroughness as the 
January 1991 VA examination.  38 C.F.R. § 3.344.  

As is apparent in the discussion below, the medical evidence 
of record does not show that the veteran's bilateral hearing 
loss demonstrated material improvement, nor that nay 
improvement could be expected to be maintained under the 
ordinary conditions of life and work.

After a careful review of the record, the Board concludes 
that the evidence establishes that the criteria for 
restoration of the 10 percent evaluation have been met.  

Under Table VI of both the previous and amended regulations, 
the veteran's hearing level during the January 1991 
examination was Level V in the right ear and Level IV in the 
left ear.  Under Table VII of both the previous and amended 
regulations, Level V hearing in the right ear and Level IV 
hearing in the left ear allows for a 10 percent evaluation.  
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

Pursuant to Table VI, VA examination in July 1998 revealed 
Level IV hearing in the right ear and Level II hearing in the 
left ear, and VA examination in March 1999 revealed only 
Level III hearing loss in both ears.  

Under Table VII of both the previous and amended regulations, 
all of the above-mentioned hearing loss levels allow for no 
more than a noncompensable evaluation.  38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  Therefore, 
restoration would not be warranted under Table VI.  

However, a 10 percent rating is warranted under Table VIa of 
the amended regulations.  

Table VIa is for application under the amended regulations 
because the veteran's pure tone threshold was at 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) on VA examinations in July 1998 
and March 1999.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (1999).


Under Table VIa, the veteran's pure tone threshold average 
for both ears on VA examinations in July 1998 and March 1999 
was Level IV.  Under Table VII of the amended regulations, 
Level IV hearing in both ears allows for a 10 percent 
evaluation.  38 C.F.R. §§ 4.85 and 4.86, Tables VI, VIa, and 
VII (1999).  

Therefore, while the recent VA examinations indicate that the 
veteran's hearing acuity may be slightly improved in terms of 
the right ear, the Board finds that his hearing loss 
nonetheless continues to warrant a 10 percent evaluation 
based on Table VIa under the amended regulations.  
Lendenmann, supra.  Accordingly, the record is devoid in 
showing that there has been any material improvement in the 
nature and extent of severity of the veteran's bilateral 
hearing loss, nor that any improvement can be expected to be 
maintained under the ordinary conditions of life and work.

Evaluation in excess of 10 percent for bilateral hearing loss

The Board also notes that the July 1998 and August 1999 VA 
examinations persuasively demonstrate that a rating in excess 
of 10 percent is not warranted, as Level IV hearing in both 
ears specifically allows for a 10 percent evaluation, and no 
more.  38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100.  
Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Id.  

The Board concludes that a higher evaluation cannot be 
established under the October 1998 examination conducted by 
the A & B Hearing Aid and Audiology Center.  This is because 
the examination is not adequate for VA rating purposes, and 
therefore lacks probative value.  

The October 1998 examination did not measure the veteran's 
hearing acuity at 3000 Hertz.  Under VA regulations, pure 
tone threshold average is determined by calculating the 
average reading from the sum of 1000, 2000, 3000, and 4000 
Hertz.  38 C.F.R. § 4.85(d).  

As the October 1998 examination did not measure hearing 
acuity at 3000 Hertz, pure tone threshold average cannot be 
adequately calculated for VA purposes, and the examination is 
therefore of little probative value.  See 38 C.F.R. §§ 4.2, 
4.85(d); Lendenmann, supra.  

The Board notes that the method for calculating pure tone 
average, while not mentioned in the previous regulations, was 
not changed with the enactment of the current regulations.  
See 64 Fed. Reg. 25202 (May 11, 1999) (citing to 52 Fed. Reg. 
44117 (November 18, 1987)).  Therefore, the October 1998 
examination is inadequate under the previous regulations as 
well.  

In addition, the March 1999 VA examiner also indicated that 
the testing performed by A & B did not follow VA guidelines 
and did not meet the requirement that pure tone thresholds 
must be obtained at least at the 500, 1000, 2000, 3000, and 
4000 Hertz frequencies.  

For the reasons set out above, the Board concludes that the 
veteran's bilateral hearing loss does not warrant an 
evaluation in excess of 10 percent.  38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100.  

The Board notes that the veteran's current bilateral hearing 
loss disability was not evaluated by the RO under the 
schedule as amended nor have the veteran and his 
representative been notified of these modifications in a 
supplemental statement of the case.  

It has been held that the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
appellant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  


The majority of the changes to the hearing impairment 
criteria appear to be non-substantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed), except for the revision of 
38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment).  See 64 Fed. Reg. 25202 (1999).  

The Board notes that section 4.86(a) is applicable to the 
veteran.  Nonetheless, the veteran is not prejudiced in this 
case because application of this regulation has resulted in 
the favorable disposition of his appeal.  

The Board finds, therefore, that this decision is not 
prejudicial to the veteran because the majority of the 
changes in the regulation are non-substantive and because 
those that are have benefited the veteran's claim.  See 
Bernard, supra.; see also Edenfield v. Brown, 8 Vet. App. 384 
(1995).  

Additional Matters

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not grant increased compensation benefits on that 
basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In the case at hand, the veteran submitted a statement in 
September 1998 in which he generally contended that he was 
unemployable.  He did not specify why he was unemployable, 
but did discuss his hearing loss and tinnitus.  The veteran 
did not indicate whether he thought he was unemployable due 
to either or both of these disabilities.  

In a statement received by the RO in April 1999, the veteran 
indicated that his problems with speech discrimination 
("nerve deafness) had made it "very hard" for him to 
obtain and retain employment.  

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his bilateral hearing loss 
affects his employability in ways not contemplated by the 
Rating Schedule.  The mere assertion that a disability 
interferes with employment or renders a veteran unemployable 
does not automatically raise or implicate the assertion that 
the regular schedular standards are not adequate and 
therefore require consideration of section 3.321(b).  See 
VAOPGCPREC 6-96.  

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Nor does the evidence 
indicate that the bilateral hearing loss disability has 
markedly interfered with employment or resulted in frequent 
hospitalizations or inpatient care.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
bilateral hearing loss has rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.  


ORDER

Restoration of a 10 percent evaluation for service-connected 
bilateral hearing loss is warranted.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 16 -


- 1 -


